

116 HRES 1263 IH: Honoring the 50th anniversary of the Joint Center for Political and Economic Studies.
U.S. House of Representatives
2020-12-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1263IN THE HOUSE OF REPRESENTATIVESDecember 15, 2020Ms. Johnson of Texas submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONHonoring the 50th anniversary of the Joint Center for Political and Economic Studies.Whereas the Joint Center for Political and Economic Studies (referred to in this preamble as the Joint Center) is a national nonprofit institution that conducts research on public policy issues of special concern to Black Americans and promotes informed and effective involvement of Black people in the governmental process;Whereas, founded in 1970, the Joint Center provides independent and nonpartisan analyses through research, publication, and outreach programs;Whereas the Joint Center was the first of its kind when it was founded, serving as America’s primary Black think tank;Whereas, in 1972, Mr. Eddie Williams was recruited to lead the Joint Center, after the organization had been founded just 2 years earlier to support the hundreds of new Black elected officials who came into office in the aftermath of the Voting Rights Act of 1965;Whereas, over the next 3 decades, Mr. Williams built the Joint Center into the epicenter of Black political thought and research and hosted Black elected officials every 4 years to assemble policy priorities to share with Presidential candidates and transition teams;Whereas, under the leadership of Mr. Williams, the Joint Center helped establish several organizations of Black elected officials, built a roster of over 10,000 Black elected officials, and helped establish the National Coalition on Black Civic Participation;Whereas Mr. Williams also created Focus Magazine to tie together Black elected officials, political activists, and scholars nationwide;Whereas the Joint Center became a full-fledged think tank with Mr. Williams at the helm, commissioned and published regular surveys of Black Americans, and produced various studies, reports, books, and events;Whereas top scholars like John Hope Franklin, Mary Frances Berry, Kenneth Clark, Chris Edley, David Garrow, Evelyn Brooks Higginbotham, Ron Walters, and William Julius Wilson have worked with the Joint Center;Whereas, under the current leadership of Spencer Overton, the current president, the Joint Center has remained a consistent presence in the application and advancement of empirics-based policies supporting strategies to advance Black America;Whereas the Joint Center plays a critical role in keeping our leaders properly informed and educated on the issues that Black Americans face daily; Whereas, just last year, the Joint Center was credited for several efforts to achieve diversity in the workforce, including—(1)bringing increased awareness to congressional staff diversity, culminating with the establishment of the Office of Diversity and Inclusion in the House of Representatives; and(2)encouraging companies to consider the future of their work through a racial equity lens; andWhereas, over the last 50 years, the Joint Center has successfully convened leaders of major cities to discuss workforce modernization in Black communities: Now, therefore, be itThat—(1)the work of the Joint Center for Political and Economic Studies is more relevant and necessary now than ever before in the face of a global pandemic that is disproportionately affecting Black Americans’ health outcomes and economic security; and(2)the House of Representatives—(A)honors the Joint Center for Political and Economic Studies for their successes over the years; and(B)reaffirms its commitment to working alongside the Joint Center for Political and Economic Studies and others to advance ideas and policies that promote, uplift, and enrich the Black community and all of America.